Ernie E. Wright, Chief Judge. Claimant Danny Stewart was denied unemployment benefits by the Employment Security Division on the finding he was discharged from his last work for misconduct connected with the work. The appeals referee and Board of Review affirmed the denial of benefits, and claimant brings this appeal from the decision of the Board of Review. The only issue for review by this court is whether there is substantial evidence to support the finding of the Board of Review. The evidence is undisputed that the claimant, a radio advertising salesman, declined to sell spot advertisements to a local business in DeQueen, Arkansas. The employer testified this was contrary to orders. The evidence shows the refusal angered the local business owner who was refused the spot advertising, and complaint was made to the employer. There was also evidence the claimant was abrasive in his relations with co-workers to the extent it caused disruptions in normal business operations. Section 5(b)(1) of the Arkansas Employment Security Law provides for disqualification from benefits when a worker is discharged for misconduct connected with his work. From our review of the evidence we conclude the decision of the Board of Review finding the claimant disqualified under Section 5(b)(1) is supported by substantial evidence* Affirmed.